Citation Nr: 0304621	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  00-13 623	)	DATE
	)
	)
                           
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran's case was previously before the Board in July 
2001.  At that time the Board denied entitlement to service 
connection for multiple sclerosis.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  A joint motion to vacate the Board 
decision and remand the case was submitted to the Court in 
April 2002.  The joint motion noted that the veteran had not 
been afforded a VA medical examination to evaluate his claim 
for service connection under the then recently enacted 
Veterans Claims Assistance Act of 2000 (VCAA).  In an order 
dated in April 2002, the Court vacated the Board's decision 
and remanded the case to the Board for adjudication.

The Board wrote to the veteran's attorney in July 2002 and 
informed him of the status of the case.  The letter also 
advised that the veteran's attorney had 90 days to submit 
additional argument or evidence in the case.  

The veteran's attorney submitted additional argument in 
support of the veteran's claim in October 2002.  The 
additional argument will be considered by the Board in its 
appellate review.


FINDING OF FACT

The veteran has a current diagnosis of multiple sclerosis and 
there is a reasonable basis for attributing such disability 
to his period of active military service.


CONCLUSION OF LAW

The veteran has multiple sclerosis that was incurred in 
active service.  38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records cover a period from 
October 1950 to February 1953.  The SMRs do not reflect a 
diagnosis of multiple sclerosis in service.  There is an 
outpatient entry, dated in July 1952, which noted that the 
veteran complained of numbness in the right leg.  The entry 
further noted that the veteran said his right leg had 
bothered him off and on since the past winter.  He claimed 
that he had suffered frostbite.  There was no fracture noted 
and physical examination of the leg was reported as negative.  
There were no further entries regarding any complaints 
involving numbness or nerve-related problems during the 
remainder of the veteran's service.  His February 1953 
separation physical examination report was negative for any 
abnormalities.

The veteran submitted an application for VA medical treatment 
in April 1954.  He was treated for a chest cold with no 
reference to any nerve-related problems.

The veteran submitted a claim for entitlement to service 
connection for residuals of a cold injury to the right foot 
in October 1991.  He claimed that he suffered frostbite of 
the right foot in service.  

The veteran testified at a hearing in October 1992.  He 
provided testimony regarding how he experienced problems with 
his right foot that he attributed to being exposed to cold 
weather at Fort Drum, New York.  He gave additional testimony 
regarding his physical symptoms and how his right foot had 
bothered him over the years.  

The veteran's representative submitted copies of an 
"Individual First Aid Record" for the veteran in March 
1993.  The record documented first aid-type treatment 
provided to the veteran by his employer from 1969 to 1990.  
The entries were not extensive and reflected treatment for a 
variety of complaints.  The entries do show that the veteran 
received treatment following several falls during the years.  

The veteran was afforded a VA vascular examination in March 
1993.  The veteran complained of a history of frostbite of 
the right foot.  He said that his foot felt like it was dead 
and that he fell often.  He also complained of numbness 
through his left wrist and hand.  The examiner reported a 
good dorsal pedis artery and a weak posterior tibial artery.  
There was no paresthesias in the area.  The diagnosis was 
history of frostbite to the right lower leg and right foot.

In May 1993, the veteran's representative submitted several 
pages of outpatient treatment records from Dr. Denno and A. 
Knudsen, M. D., dated in August 1985.  The representative 
stated that the records related to treatment provided for a 
partial damaged toenail of the right great toe.  The 
representative said the significance of the treatment was 
that the veteran sustained an injury to the toe at work when 
he dropped a block of wood on his foot.  The representative 
alleged that the veteran was not aware of the extent of the 
injury because of the damage done to the foot because of the 
frostbite.

The veteran also submitted an examination report from a 
private physician, L. J. Goldstein, M. D., dated in July 
1993.  The purpose of the examination was to evaluate the 
veteran's complaint of residuals from frostbite in service.  
Dr. Goldstein noted that the veteran had reported having lost 
proprioception and sensation on his right foot and sometimes 
up to the knee.  At the time of the examination it was 
diminished up to about halfway up the calf.  Physical 
examination reported abnormal sensation on the right lower 
extremity and it was diminished to light touch in the foot up 
to the mid-calf.  Strength was 5+/5.  The veteran could 
ambulate normally when he paid attention to his steps.  If he 
did not, he would sometimes dorsiflex his foot and step on 
the dorsum of his foot on the right side.  The assessment was 
that Dr. Goldstein did not believe that the veteran had any 
evidence of arterial or venous insufficiency or any vascular 
problem that would account for his symptoms.  He believed the 
symptoms were due to a cold injury that involved the nerves 
to the foot locally or that the veteran had another 
neuropathy that might be involving his lower back and lower 
extremity.

The veteran was provided a VA neurology examination in 
September 1997.  The veteran again stated that his right foot 
problems were due to frostbite in service.  He complained 
that his right foot did not move right and noted "deadness" 
in his toes.  He said that he had recurrent episodes in which 
he falls down.  The examiner reported the gait and station as 
normal.  All muscle groups exhibited normal strength; and 
tone and coordination was intact.  Reflexes were reported as 
symmetric.  Sensory examination was intact.  The examiner 
noted that electromyography (EMG) and nerve conduction 
velocity (NCV) examinations were reported as normal.  The 
diagnosis was history of frostbite and no neurological 
disability.

The veteran was afforded a VA vascular examination in 
September 1997.  It was noted that the veteran complained of 
weakness in the right leg, especially during rotation 
motions, which would make him lose his balance.  He also 
complained of decreased sensation of the entire foot and 
calf.  The examiner made a number of negative findings and 
reported a diagnosis of no objective evidence of previous 
frostbite.

The veteran's file was then presented to a VA physician for a 
medical opinion in September 1997.  The examiner reviewed the 
veteran's current complaints as well as the SMRs.  The 
examiner noted that the veteran was seen in service for 
complaints of right leg numbness.  He stated that there was 
no objective evidence of frostbite.  The examiner said that, 
by history, the veteran had a sensory complaint, which was 
made during service, and in view of his current history of 
loss of balance on rotation activity, this might be related 
to a central or regional neuro-disorder.  He added that he 
could not ascribe the veteran's symptoms to a cold injury 
because the extensive sensory loss would have resulted in 
some tissue loss.  

The veteran's claim for entitlement to service connection for 
residuals of a cold injury to the right lower extremity was 
denied by the Board in June 1998.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  The Court affirmed the Board's decision in a 
memorandum decision dated in February 2000.  (No. [citation redacted] 
(U.S. Vet. App. Feb. 17, 2000)).

The veteran submitted his claim for entitlement to service 
connection for multiple sclerosis in April 2000.

Associated with the claims file at that time were VA 
outpatient treatment records for the period from October 1991 
to November 1999.  The records reflect that the veteran was 
evaluated for complaints of dizziness in December 1997.  He 
gave a history of falling since 1951.  The veteran underwent 
evaluation for complaints of loss of balance in February 
1998.  This included a dynamic posturography evaluation by 
Equitest, which reported an abnormal posturography study.  A 
marked vestibular deficit was seen as well as abnormal motor 
tests.  The abnormal motor test suggested a central nervous 
system (CNS) disorder and/or poor adaptive studies.  An entry 
dated in March 1998 noted that the balance study was 
suggestive of multiple sclerosis.  A May 1998 neurology 
evaluation noted that a recent electronystagmography (ENG) 
suggested a vestibular basis for the veteran's unsteadiness 
and a magnetic resonance imaging (MRI) test showed results 
that were suggestive of multiple sclerosis.  There was no 
recent exacerbation or other change in his symptoms.  The 
assessment and plan was that the MRI and history were 
suggestive that the veteran may have had a long-stranding 
low-grade course of multiple sclerosis.  However, given his 
current stability, there was no urgency to make the diagnosis 
and cerebral spinal fluid (CSF) laboratory studies might be 
negative.  Finally, an entry dated in July 1999 provided a 
diagnosis of multiple sclerosis.

The veteran testified at a Travel Board hearing in March 2001 
that he was diagnosed with multiple sclerosis in 1997 but 
that he had recently started receiving treatment for the 
disease.  The veteran repeated his history of symptoms of 
numbness in his right foot and falling over the years.  He 
felt that his symptoms represented the onset of multiple 
sclerosis in service.  He testified that he had not been 
hospitalized during the years after service for his symptoms.  

The veteran's attorney submitted additional argument to the 
Board in October 2002.  Primarily, the submission argued that 
the veteran be afforded a VA examination to evaluate his 
claim for service connection.  He also argued that the 
veteran be afforded the appropriate notification and duty to 
assist as required by the VCAA and VA's implementing 
regulations.

The veteran was afforded a VA neurological examination in 
January 2003.  The examiner reviewed the veteran's SMRs and 
claims folder as part of his examination.  He stated that the 
veteran experienced numbness and coldness in his right foot 
in service that has persisted to the present.  He noted that 
the veteran complained of difficulty with walking and 
coordination and had fallen at times.  The veteran also 
complained of occasional difficulty in moving his arms and 
legs.  The examiner provided the results of a physical 
examination and concluded that the veteran had multiple 
sclerosis with incoordination, mild paraperesis, and impaired 
bowel and bladder function.  The examiner noted that the 
veteran's diagnosis of multiple sclerosis was confirmed by VA 
treating physicians.  The examiner stated that the VA records 
and SMRs provide evidence that the veteran's symptoms of 
multiple sclerosis originated in service.

Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).  In addition, certain 
chronic diseases, including multiple sclerosis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within seven years 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307(e), 3.309 (2002). 

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2002) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the veteran's SMRs are negative for a diagnosis 
of multiple sclerosis.  Although there is a treatment entry 
reporting the veteran's complaint of numbness in the right 
leg in July 1952.

The postservice medical records do not reflect a diagnosis of 
multiple sclerosis until 1999.  The private records of the 
veteran's employer document treatment for unrelated problems, 
although they do show that the veteran suffered multiple 
falls at work.   The July 1993 report from Dr. Goldstein 
ascribed the veteran's complaints to either a cold injury 
that affected his right foot locally, or to another 
neuropathy that could involve the lower back and lower 
extremity.  

The VA treatment records show that the veteran was evaluated 
for his complaints of dizziness and loss of balance.  This 
eventually led to a diagnosis of multiple sclerosis in 1999 
although the May 1998 neurological evaluation indicated that 
current evidence was suggestive of multiple sclerosis.  The 
various physicians noted the veteran's complaints of either 
numbness in service, or falling since 1951.  The September 
1997 VA medical opinion felt that the veteran's history of 
loss of balance on rotational activity could be related to a 
central or regional neuro-disorder.  The January 2003 opinion 
from the VA examiner said that the veteran's multiple 
sclerosis symptoms originated in service.  

As noted above, the veteran's SMRs are negative for evidence 
of a diagnosis of multiple sclerosis in service.  Further, 
the postservice records do not show objective evidence of the 
manifestation of the disorder to a compensable level within 
seven years after discharge.  However, the VA treatment 
records relate the veteran's history of right leg numbness 
and falling to his multiple sclerosis and the January 2003 VA 
examination opinion relates the onset of the veteran's 
multiple sclerosis to service.  In light of such evidence, 
the Board finds that service connection is in order and the 
veteran's claim is granted.  

As this decision results in a complete grant of the benefits 
sought on appeal, the Board finds that there is no basis for 
a discussion regarding the application of the VCAA and its 
implementing regulations in this case.  


ORDER

Entitlement to service connection for multiple sclerosis is 
granted.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

